Citation Nr: 0112216	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection, on a direct or 
incurrence basis, for an eye disability, characterized as 
reduced eyesight.  

2. Entitlement to secondary service connection for a dental 
disability, claimed as brittle teeth.  

3. Entitlement to an increased (compensable) rating for a 
gastrointestinal disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from June 1981 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO that denied a compensable evaluation for the veteran's 
gastrointestinal disability, characterized as tension 
gastritis, and from an April 1999 rating decision, which 
denied service connection for an eye disability and a dental 
disability, claimed as brittle teeth.  In January 2001 the 
veteran appeared and gave testimony at an RO hearing before 
the undersigned Board member.  A transcript of this hearing 
is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issue of 
entitlement to an increased rating for the veteran's service 
connected gastrointestinal disability will be discussed in 
the remand section of this decision.  

The record also indicates that the veteran may be seeking to 
claim entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a dental disability due 
to the use of medication prescribed by the VA for the 
treatment of a nonservice connected right hip and leg 
disability.  The RO should contact the veteran and clarify 
whether she wishes to pursue such a claim and, if so, 
appropriate action should be undertaken in regard to this 
matter to include development pursuant to the Veterans Claims 
Assistance Act of 2000.   


FINDINGS OF FACT

1. The veteran was found to have hyperopic astigmatism during 
service and was diagnosed as having presbyopia with 
otherwise normal eyes on recent VA eye examination in 
September 2000.  

2. Service connection is not in effect for any right hip or 
leg disability and a claim for service connection for a 
dental disorder as secondary to treatment by the VA for a 
right hip or leg disorder is therefore legally 
insufficient.  


CONCLUSIONS OF LAW

1. Refractive error due to hyperopic astigmatism and/or 
presbyopia is a developmental defect and not a disability 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2000).  

2. The veteran does not have an acquired eye disorder that 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131, Veterans Claims Assistance Act of 2000, Pub. Law, 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

3. The veteran does not have an acquired eye disorder that is 
proximately due to or the result of a service connected 
disability. 38 C.F.R. § 3.310 (a) (2000).

4. The veteran does not have a dental disorder that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Factual Background 

On an Army ROTC examination in June 1978, the veteran's eyes 
were evaluated as normal on clinical evaluation.  Uncorrected 
far visual acuity was 20/20 and uncorrected near visual 
acuity was 20/20.   The veteran's examination prior to 
entrance onto active duty is not of record.  On a periodic 
physical examination conducted in August 1981, the veteran's 
eyes were evaluated as normal on clinical evaluation.  Her 
uncorrected far visual acuity was 20/20.  Her uncorrected 
near visual acuity was 20/16.  Review of the service medical 
records reveal that on a medical questionnaire of January 
1982, the veteran indicated that she had no severe visual 
disturbances.  On an optometry examination in June 1982 the 
veteran was noted to complain of blurring at a distance.  
After evaluation, the impression was compound hyperopic 
astigmatism.  Glasses were recommended for reading and 
driving.  The veteran was provided with two pairs of glasses 
in July 1983.  On a June 1984 examination prior to service 
discharge the veteran's eyes were evaluated as normal on 
clinical evaluation.  The veteran's uncorrected distant 
visual acuity was 20/20.  Her uncorrected near visual acuity 
was 20/20.  

On VA medical examinations conducted in September 1984, 
August 1986, and July 1989, no complaints or findings 
regarding the veteran's eyes, vision, or teeth were reported.  

VA clinical records reveal that the veteran fell and injured 
her right hip in January 1996 and was thereafter she received 
considerable treatment for pain in the hip and right lower 
extremity.  The treatment methods for management of her pain 
involved medications that included methadone.  (Service 
connection is not currently in effect for any hip or leg 
disability.)

When seen as an outpatient by the VA in December 1998, the 
veteran reported that she was taking methadone and she 
complained that a filing in a left lower molar was falling 
out.  When seen again in early January 1999, the veteran was 
reported to believe that methadone was causing her teeth to 
become brittle.  It was indicated that her medication would 
be changed.  

On a VA eye evaluation in September 2000, the veteran 
complained of diminished near visual acuity.  After an eye 
examination the impression was presbyopia, otherwise normal.  

During a January 2001 RO hearing before the undersigned Board 
member, the veteran said that she was provided with glasses 
during service, although she had not needed glasses before 
service.  She said that the glasses that she was issued in 
the service caused problems with focusing her eyes.  After 
service she got new glasses which alleviated this problem.  
The veteran said that her vision had deteriorated in recent 
years because of astigmatism caused by medication, especially 
methadone, provided by the VA to alleviate hip pain.  She 
also said that the use of methadone had caused her teeth to 
become brittle and she indicated that she had a problem with 
her teeth breaking off.  She based her opinions regarding her 
vision and teeth problems on research that she herself had 
conducted.  She said that no doctor had ever told her that 
there was a relationship between her vision problems and the 
medication that she was taking.  

II. Legal Analysis  

The veteran has contended that the she has vision problems 
and brittle teeth because of the use of methadone prescribed 
by the VA for the treatment of chronic pain in her right hip 
and leg.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  Secondary service connection 
may be granted for a disability, which is proximately due to, 
or the result of service connected disease or injury.  
38 C.F.R. § 3.310(a) (2000).  Also, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (a) when there is 
aggravation of a nonservice connected disability caused by a 
service connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Congenital or developmental abnormalities, such as refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2000).  

Review of the above evidence indicates that the veteran's 
vision was evaluated during service and, at that time, she 
was found to have hyperopic astigmatism.  After a recent VA 
eye evaluation in September 2000, the veteran was found to 
have presbyopia.  Her eyes were found to be otherwise normal.  
Refractive error caused by either astigmatism or presbyopia 
is a developmental abnormality and not a disease or injury 
for which service connection may be granted. 38 C.F.R. 
§§  3.303(c), 4.9 (2000).  It is also noted that, even if the 
evidence showed that the veteran currently had acquired eye 
pathology, service connection for such pathology as secondary 
to the use of methadone for right hip and leg pain would not 
be legally appropriate since the veteran is not service 
connected for any right hip or right lower extremity 
disability.  The Court has held that in a case where the law, 
as opposed to the facts, is dispositive of a claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board therefore finds that the 
veteran's claims for primary and secondary service connection 
for an eye disability lack legal merit.  

In regard to the veteran's claim for secondary service 
connection for a dental disorder, claimed as brittle teeth, 
the Board again notes that service connection is not 
currently in effect for any disorder of the hip and leg.  
(Service connection is currently in effect only for a 
gastrointestinal disability, characterized as tension 
gastritis).  Therefore, even if the evidence demonstrated 
that the veteran had a dental disorder due to the use of 
methadone for pain in the right hip and lower extremity, 
secondary service connection for the veteran's dental 
disability would not be legally appropriate.  Again, the law, 
as opposed to the facts, is dispositive of the veteran's 
claim for secondary service connection for a dental disorder, 
claimed as brittle teeth.  Therefore this claim is also 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, supra.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

However, § 5103A (a)(2) of that act makes it clear that the 
duty to assist the veteran in the development of a claim does 
not apply if there is no reasonable possibility that such 
assistance would aid in substantiating the veteran's claim.  
This is the case in regard to the veteran's claims for direct 
and secondary service connection for an eye disability 
because the evidence already indicates that the veteran's 
current eye disorder is developmental in nature and therefore 
may not be service connected under the provisions of 
38 C.F.R. § 3.303(c).  Since the evidence does not show the 
current existence of an acquired eye disability, service 
connection for eye disability is clearly not warranted.  

In addition, there is also no possibility that any further 
development would assist in substantiating the veteran's 
claim for secondary service connection for a dental 
disability, claimed as brittle teeth, since the veteran has 
based this claim upon VA treatment for a disability for a 
right hip disability that is not service connected.  
Secondary service connected for a dental disability may not 
be granted on such a basis and this claim must therefore also 
be denied.  


ORDER

Service connection for an eye disability, characterized as 
reduced eyesight, on either a direct or secondary basis, is 
denied.

Secondary service connection for a dental disability is 
denied.  


REMAND

The veteran contends that her service connected 
gastrointestinal disability, currently characterized as 
tension gastritis, has worsened in recent years and is now 
productive of considerable heartburn, reflux and abdominal 
bloating and distress.  

During VA outpatient treatment in May 2000, the veteran was 
noted to complain of abdominal pain and bloating with 
belching and distention of the stomach.  She also gave a 
history of reflux symptoms after meals since the early 1980s.  
After evaluation, the impressions included dysphagia, rule 
out stricture, gastroesophageal reflux disease, hepatomegaly, 
and concern for fatty liver.  An abdominal echogram of June 
2000 revealed a mild hepatomegaly.  At a recent hearing in 
January 2001 the veteran indicated that she was receiving 
regular treatment for her gastrointestinal symptoms at a VA 
facility.  However, review of the claims file reveals no 
clinical records documenting any VA treatment for 
gastrointestinal symptoms since the May and June 2000 
treatments.  

It is apparent from the above, that additional VA clinical 
records documenting treatment for gastrointestinal symptoms 
may be available which are relevant to the veteran's claim 
for an increased rating for her service connected 
gastrointestinal disability.  Such records should be obtained 
and associated with the claims folder.  See Schafrath v 
Derwinski, 1 Vet. App. 589 (1991).  

The Board also notes that the veteran was last afforded a VA 
gastrointestinal examination in October 1997.  The veteran 
has asserted that this examination was inadequate and did not 
adequately assess the severity of her service connected 
disability.  In view of this assertion, and given the length 
of time that has elapsed since the veteran's last VA 
gastrointestinal examination as well as the indications in 
the record of possible increased severity of the veteran's 
gastrointestinal symptoms, the Board believes that such an 
examination should be conducted prior to further appellate 
consideration of the issue of entitlement to an increased 
rating for the veteran's gastrointestinal disability.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for Department of 
Veterans Affairs examination. 

(a) General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA. 

(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue of entitlement to an increased rating 
for the veteran's service connected gastrointestinal 
disability currently certified for appeal in this case must 
also be remanded to the RO so that it can again adjudicate 
this issue in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issue of entitlement to an increased rating for the 
veteran's gastrointestinal disability that is currently on 
appeal at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and the development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures contained 
in Sections 3 and 4 of the act (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
In this regard the RO should contact 
the claimant and inform her of the 
VA's heightened duty to assist her 
in the development of her claim for 
a higher evaluation for a 
gastrointestinal disability under 
the Veterans Claims Assistance Act 
of 2000.  The RO should also inform 
the appellant of the various types 
of documentation that can serve as 
evidence in regard to her claim.  

2.  The RO should obtain all 
clinical records documenting the 
veteran's treatment for 
gastrointestinal symptoms at the VA 
Medical Center in Richmond, Virginia 
subsequent to June 5, 2000.  All 
records obtained should be 
associated with the claims folder.  

3.  The RO should then carefully 
review all evidence obtained 
pursuant to the development 
requested above.  In the event these 
records suggest the presence of 
other sources of relevant evidence, 
such leads should be followed to 
their logical conclusion.  

4.  Then, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the nature 
and severity of her service 
connected gastrointestinal 
disability, currently characterized 
as tension gastritis. All necessary 
special studies should be performed 
and all pertinent clinical findings 
reported in detail.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent medical records may be 
studied in detail.  In the report of 
the examination, the examiner should 
state that the claims folder has 
been reviewed.  A detailed history 
of the claimant's service connected 
gastrointestinal disability should 
be obtained.  The examiner should 
report the pertinent medical 
complaints, symptoms, and findings 
regarding her service connected 
gastrointestinal disability 
including whether the veteran has 
nausea, vomiting, sweating, 
abdominal distress, dysphagia, 
pyrosis, regurgitation, circulatory 
disturbances after meals, diarrhea, 
constipation, hypoglycemic symptoms, 
weight loss, malnutrition, anemia, 
and impairment of health due to her 
service connected gastrointestinal 
disorder.  The frequency of the 
veteran's symptoms should be 
reported and they should be 
characterized as severe, moderate, 
or mild.  

5.  Then, the RO should again 
adjudicate the issue of entitlement 
to an increased rating for the 
veteran's gastrointestinal 
disability.  In the event the 
claimant fails to report for a 
scheduled VA gastrointestinal 
examination, consideration of the 
veteran's claim for an increased 
rating for her service connected 
gastrointestinal disability must be 
made under the provisions of 
38 C.F.R. § 3.655 (2000).  

If the benefit sought remains denied, the claimant and her 
representative should be provided a supplemental statement of 
the case and afforded a reasonable opportunity to respond.  
The case should then be returned to this Board for its 
further adjudication, if otherwise appropriate.  

No action is required of the claimant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to comply with a precedent 
decision of the Court, and to comply with the Veterans Claims 
Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



